COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Umawa Imo v. Prince Uchechi Nwakanma and Prince & Associates,
                          PC.

Appellate case number:    01-13-00699-CV

Trial court case number: 2012-32324

Trial court:              270th District Court of Harris County

       On February 21, 2014, appellants filed a Motion to Abate or Extend Time to File
Appellants’ Brief, indicating a settlement may have been reached between the parties. The
motion is GRANTED, and appellants’ brief is due on March 10, 2014. Given the number of
previous extensions, there will be NO further extensions granted, and the appeal may be
dismissed for want of prosecution if a brief is not filed by March 10, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: February 25, 2014